Allowance
	Claims 1-20 are hereby deemed patentable. 
The specific limitations of “wherein the storage structure is provided with a storage unit; wherein the support layer is disposed on one side of the display function layer and is in contact with the display function layer; wherein the support layer comprises a first cavity; and wherein the storage structure is configured to move a phase changing material between the storage unit and the first cavity” in Claim 1, and similarly in Claims 18 and 19, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lee et al. (US Publication 2015/0220117) discloses a display panel 110, comprising: a display function layer I, a support layer 120, and a storage structure 130 disposed next to one sidewall of the support layer, wherein the support layer is disposed on one side of the display function layer and is in contact with the display function layer; wherein the support layer comprises a first cavity (See Figure 2); and wherein a pump 140 is configured to move a material between through the first cavity. However, Lee does not disclose wherein the storage structure is provided with a storage unit.  Lee also does not disclose a phase changing material being moved between a storage unit and the first cavity. 
Wu et al. (US Publication 2012/0075782) discloses a display panel, comprising: a display function layer 147, a support layer 140, wherein the support layer 140 is disposed on one side of the display function layer and is in contact with the display function layer; wherein the support layer 140 comprises a first cavity (See Figure 3); wherein a power module 145 is configured to energize a phase changing material 143 in the first cavity between a solid state and a liquid state when the display panel is in the withdrawn position and the stored position, respectively.  Wu does not disclose a storage structure disposed next to one sidewall of the support layer, and therefore also does not disclose wherein the storage structure is provided with a storage unit; and wherein the storage structure is configured to move a phase changing material between the storage unit and the first cavity.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841